Name: Commission Regulation (EC) No 1512/96 of 29 July 1996 amending Regulation (EC) No 716/96 adopting exceptional support measures for the beef market in the United Kingdom
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  food technology;  agricultural policy;  animal product
 Date Published: nan

 30 . 7. 96 EN Official Journal of the European Communities No L 189/93 COMMISSION REGULATION (EC) No 1512/96 of 29 July 1996 amending Regulation (EC) No 716/96 adopting exceptional support measures for the beef market in the United Kingdom HAS ADOPTED THIS REGULATION: Article 1 The third subparagraph of Article 2 ( 1 ) of Regulation (EC) No 716/96 shall be replaced by the following: 'However, where it is necessary to weigh the animal concerned after slaughter, in order to calculate what the liveweight would have been, the deadweight after bleeding and removal of the hide, head, feet and viscera shall be multiplied by a coefficient of  2 in the case of cows, and  1,70 in the case of all other animals.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 1357/96 (2), and in particular Article 23 thereof, Whereas Commission Regulation (EC) No 71 6/96 (3), as last amended by Regulation (EC) No 835/96 (4), provided exceptional support measures for the beef market in the United Kingdom; in particular by enabling producers to be paid ECU 1 per kilogram liveweight for animals slaughtered under the scheme set out in the Regulation provided also for the possibility of paying deadweight; whereas experience has shown that the coefficient of 2 by which the deadweight is to be multiplied leads to distor ­ tion between the payments made in respect of cows and those in respect of other animals eligible under the scheme; whereas different coefficients should therefore be used; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply on animals purchased from the first Monday following the day of publication . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1996. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 175, 13. 7. 1996, p. 9 . (3) OJ No L 99, 20 . 4. 1996, p. 14. ( «) OJ No L 112, 7. 5. 1996, p. 17.